*The Chancellor :—It is admitted in this case that the complainant, at the death of his father, was irregular in his habits, and dissipated. It was undoubtedly the intention of the testator that he should not receive his share of the property until his mother and the other executors of the will were satisfied that he had permanently reformed. By their answer it appears they do not believe this is the case. The testimony which has been taken shows that he has conducted himself well, so far as the witnesses know, since his father’s death. But only a very few witnesses have been examined to this fact, and the intention of the testator would be defeated if the complainant should receive this bequest before he is so far reformed as to render it very certain he will not return to his former vicious courses. The time which had elapsed between the death of the testator and the filing the bill in this cause was not sufficient to enable the executors to form any correct opinion as to the permanency of his good conduct. They were therefore right in refusing to place the whole property in his hands at that time. As some time has elapsed since the commencement of this suit, and there is ground to believe that the complainant may have commenced a course of good conduct with a tona fide intent to entitle himself to the bounty of his father by a permanent reformation, I shall not dismiss the bill in this cause, but shall direct a reference to Benjamin Clark, a master of this court, to ascertain and report whether there has been such a permanent reformation in the character and habits of. the complainant as to entitle him to receive the whole amount bequeathed to him, at this time; and on the coming in and conformation of the master’s report, if it shall appear that such permanent reformation has taken place, that the executors be permitted to pay the whole sum to him, after deducting therefrom their costs of this suit to be taxed. And if the parties cannot agree upon the amount to which he is entitled, that there *511be a reference to a master to take an account and ascertain such amount. And if it shall appear by the report of the mas^er on the first reference hereby directed that such permanent reformation has not taken place, then the complainant’s bill is to be dismissed, with costs.